Citation Nr: 1636201	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-02 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for chronic lumbar strain, currently rated as 
20 percent disabling.

2.  Entitlement to an increased rating for chronic right ankle sprain, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from July 1989 to January 1995.

These matters came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In a January 2010 rating decision, the RO assigned a 20 percent disability rating to chronic lumbar strain, effective September 28, 2009, and in a September 2011 rating decision the RO denied entitlement to an increased rating for chronic right ankle sprain.  

The Board remanded these issues in November 2014.  The Veteran's claim for a total disability rating based on individual unemployability (TDIU) was withdrawn by the Veteran in a September 2014 submission and was dismissed by the Board in November 2014.  To date, the Veteran has not raised another claim for a TDIU with evidence of unemployability.  See Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009) (stating that the matter of TDIU "is implicitly raised whenever a pro se veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating").


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is manifested by flexion greater than 
30 degrees but not greater than 60 degrees without ankylosis and no evidence of incapacitating episodes.  

2.  The Veteran's right ankle disability is manifested by objective findings of no more than moderate limitation of motion, with no findings of ankylosis.  



CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 percent for chronic lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 5237, 5242, 5243 (2015).

2.  The schedular criteria for a rating in excess of 10 percent for chronic right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a, Diagnostic Codes 5270, 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

In October 2009 and May 2011, the Veteran was sent letters that provided information as to what evidence was required to substantiate the increased rating issues and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, such as obtaining records and new VA examination, so there has been substantial compliance with the Board's November 2014 Remand.  See D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008).  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Virtual folder contains the Veteran's treatment records.  Moreover, his statements in support of the claims are of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

The Veteran underwent VA examinations which are adequate for rating purposes and are addressed in detail below.  The Board notes that the spine examinations of record did not fully test the spine in accord with all of the notations in § 4.59 (as noted below).  However, the Board finds that this is a moot point because in order to obtain a higher rating for the spine the evidence would need to a form of ankylosis, which by definition in Note (5) below, is when the spine is fixed in flexion or extension.  Additionally, the October 2010 functional capacity evaluation reflects that the Veteran declined testing of weight bearing through upper extremities.  Concerning the ankle, the functional capacity evaluation notes that he declined tests that required crawling and the 2015 VA examination did test motion with weightbearing.   

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).

Criteria & Analysis

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14. 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the DCs predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain must be supported by pathology and shown through objective observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40 ); see Mitchell, 
25 Vet. App. at 38 (examination reports should address any range of motion loss specifically due to pain and any functional loss due to pain during flare ups).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court of Appeals for Veterans Claims has held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled movements smoothly; and 
(f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

The Board has reviewed all the evidence in the Virtual folders, which includes: his contentions, service treatment records, treatment reports, and VA examination reports.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Lumbar spine

The Diagnostic Codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome. 

Lumbosacral strain is Diagnostic Code 5237.  Intervertebral disc syndrome is Diagnostic Code 5243. 

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned, in pertinent part, as follows: 

20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

40 percent - Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and 

100 percent- Unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for disability with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

The Veteran applied for an increased rating in September 2009.  A 20 percent rating is in effect from September 28, 2009, the date VA received the claim for increased compensation from the Veteran.  

In order to obtain a higher schedular rating, the Veteran's disability would have to manifest in forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the thoracolumbar spine.  

First, there is no indication that the Veteran's spine is ankylosed.  Second, neither of the two VA examinations nor a private evaluation indicated that his forward flexion was limited to 30 degrees or less.  The October 2009 VA examination reflects flexion to 60 degrees with pain at the end of motion.  An October 2010 evaluation reflects flexion to 70 degrees with pain.  04/23/2012 VBMS entry, Medical Treatment Record-Non-Government Facility.  The August 2015 VA examination reflects flexion to 80 degrees.  On repetitive motion testing, there was no additional limitation of motion.  

There is additionally no indication in the record of incapacitating episodes for any period.  The Veteran specifically denied flare-ups at both examinations, and denied any incapacitating episodes.  The evidence does not show that he has been prescribed bedrest by a physician to treat this disability amounting to at least 
4 weeks.  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability warrants a higher rating than the current 
20 percent.

The Veteran has reported pain and soreness associated with his back, thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca and Mitchell.  The October 2009 VA examiner stated that there was no additional limitation of motion due to pain fatigue, weakness, or lack of endurance on repetitive use of the spine.  The examiner also commented that there was minimal impairment of daily occupational activities due to his lower back condition.  The 2010 functional capacity evaluation noting that lifting activities caused increased plain into lower back with a complaint of pain spreading to mid-back.  It was noted that he was able to lift and carry 5 pounds, but he should not lift and carry over 
5 pounds on a frequent to continuous level.  At the August 2015 VA examination, the Veteran denied any functional loss associated with his lumbar spine disability but he did report discomfort with prolonged standing and repetitious bending.  The Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss but does not itself constitute functional loss.  Mitchell, 
25 Vet. App. at 38.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; 38 C.F.R. § 4.40.  The findings reflected in the VA examination reports do not support a rating in excess of the 20 percent already in effect.  Thus, despite the Veteran's painful motion, this does not result in a separate and/or higher rating unless it actually results in additional functional loss.  DeLuca, 8 Vet. App. at 204-07.  In consideration of the DeLuca factors, while it is clear that the Veteran experiences pain and limitations due to his lumbar spine disability the 20 percent disability rating takes into consideration the Veteran's functional loss associated with his lumbar spine.  The Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for an increased rating.  

The Board also notes that the evidence does not indicate neurological disability due to the Veteran's service-connected back disability, to include bowel or bladder problems.  

Right ankle

The Veteran's right ankle condition is evaluated pursuant to Diagnostic Code 5271.  38 C.F.R. § 4.71a.  A 10 percent rating is assigned where there is moderate limitation of motion of the ankle.  A 20 percent rating is assigned where there is marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 
5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.

A 40 percent evaluation may be assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  A 30 percent rating is assignable for ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  A 20 percent rating may be assigned for ankylosis in plantar flexion, less than 30 degrees.  Diagnostic Code 5270.

Standard range of motion of an ankle is to 20 degrees of dorsiflexion and to 
45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

Upon review of the objective evidence of record, and subjective statements from the Veteran, there is no support for a finding that his right ankle disability is manifested by marked limitation of motion.  The 2010 functional capacity evaluation report dorsiflexion of 10 and plantar flexion of 7 (units were not noted).  On VA examination in June 2011 dorsiflexion was from 0 to 14 degrees (normal dorsiflexion is from 0 to 20 degrees).  Plantar flexion was from 0 to 38 degrees (normal flexion is from 0 to 45 degrees).  There was pain on active motion and after repetitive motion, but no additional limitation of motion.  There was crepitus, edema, tenderness, weakness, abnormal motion, and guarding of movement with regard to the right ankle, with no ankle instability or tendon abnormality.  On VA examination in August 2015, dorsiflexion was from 0 to 15 degrees, and plantar flexion was from 0 to 35 degrees.  There was neither pain on motion nor pain with weightbearing.  There was evidence of crepitus but no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Even in consideration of objective findings of limitation of dorsiflexion and plantar flexion, there are no findings of marked limitation of motion.  In this case, the VA examination range of motion studies are suggestive of only moderate limitation of motion of the right ankle, which correlates to a 10 percent rating under Diagnostic Code 5271.  In June 2011, dorsiflexion was only limited by 6 degrees, meaning that the Veteran maintained 70 percent of normal range of motion.  Plantar flexion was limited by 7 degrees - maintaining about 84 percent of normal range of motion.  During the August 2015 VA examination, dorsiflexion was slightly better, limited by 5 degrees or about 75 percent of normal dorsiflexion.  Plantar flexion was slightly worse maintaining about 78 percent of normal range of motion.  In sum, the weight of the above motion findings more nearly approximate moderate rather than marked limitation of motion and fall in line with the persuasive guidance in VBA's M21-1.

A rating in excess of 10 percent is not available under Diagnostic Code 5270, as a diagnosis of ankylosis has not been rendered.  A rating in excess of 10 percent is not available under Diagnostic Code 5272 as there is no ankylosis of the subastragalar or tarsal joint.  There has also been no finding of varus or valgus angulation of the os calcis, thus Diagnostic Code 5273 is inapplicable.  There has been no diagnosis of astragalectomy, thus Diagnostic Code 5274 is also inapplicable.

The Veteran has reported limited motion associated with his right ankle, thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca and Mitchell.  Upon functional capacity evaluation in October 2010, the Veteran had compromised balance with single leg stance and heel/toe standing and treadmill walking.  It was noted that right lower extremity strength was 3+/5.  At the June 2011 VA examination, the Veteran reported giving way, instability, stiffness, weakness, decreased speed of motion, effusion, and incoordination.  On objective examination, there were no findings of instability, but findings of crepitus, edema, tenderness, weakness, abnormal motion, and guarding of movement.  The examiner commented that his activities are affected by decreased mobility and pain.  At the August 2015 VA examination, the Veteran reported functional loss associated with his right ankle in the form of being unable to move his ankle from side to side and mildly limited plantar flexion.  The examiner found that pain, weakness, fatigability or incoordination would not significantly limit functional ability with repeated use over a period of time.  The Board notes that pain alone is not sufficient to warrant a higher rating as pain may cause a functional loss but does not itself constitute functional loss.  Mitchell, 25 Vet. App. at 38.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; 38 C.F.R. § 4.40.  While he clearly experiences pain and decreased mobility as a result of his disability, the 10 percent rating adequately compensates him for these manifestations.  Despite the pain, the Veteran has some functional loss which is already being compensated by the current 10 percent rating.  In sum, the Board finds that the evidence does not result in a separate and/or higher rating unless it actually results in additional functional loss.  DeLuca, 8 Vet. App. at 204-07.  The Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for an increased rating.  

Extraschedular considerations

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the Board finds that the schedular evaluations are adequate.  The medical and lay evidence reflects that the Veteran suffers from pain in lumbar spine and ankle with some functional loss as a result.  This functional loss has been captured by the current ratings as described above.   The Board also notes that the Veteran and his representative have not alleged during the appeal period that such evaluations are inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture.  Accordingly, referral for extraschedular consideration is not for application here.  

Regarding collective impact, the Court stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).   The Board finds such is the case here and it will not be discussed.


ORDER

Entitlement to a disability rating in excess of 20 percent for chronic lumbar strain is denied.

Entitlement to a disability rating in excess of 10 percent for chronic right ankle sprain is denied.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


